Grant, J.
(after stating the facts). 1. It is urged that the contract, if any existed, between Charles and Harry, is void under the statute of frauds, because it does not contain a sufficient description of the property. This contention cannot prevail. A governmental description, or a description by metes and bounds, is not required to the validity of a contract for the sale of lands. It is sufficient if the land be described by name so as to be identified by extrinsic evidence not contradictory of the contract. Thus, a description “The Schoolcraft Store,” held sufficient. Francis v. Barry, 69 Mich. 311 (37 N. W. 353). So, land described as, “My title and interest in the lands,” etc., belonging to a certain business, held sufficient. Eg*371gleston v. Wagner, 46 Mich. 610 (10 N. W. 37). So, in this case, a letter referring to the land as “ my place,” meaning the place situated in the township of Moorland, sufficiently describes the land. It is evident that it was the only place he owned in that township. The identification can be supplied by extrinsic evidence without conflicting with the contract.
2. While there is nothing in this record to absolutely show a written acceptance by Harry of the proposition of Charles, yet there is sufficient in the testimony of complainant to show that both parties had acted upon the existence of such contract, and that Harry had accepted it by taking possession and making improvements, and that complainant also recognized it. Defendant also went into possession and made other improvements. The letter did not, as counsel for complainant insisted, create a mere license. It gave no authority at all to Harry except upon the terms of the written proposition of Charles. He did enter under that proposition. The quitclaim deed from Charles to complainant does not show any intention to interfere with the rights of Harry under the contract. The deed gave to complainant only the same rights that Charles had. The title was conveyed to her subject to the rights of the defendant under the contract. No violation of the terms of the contract is claimed. Under these facts, the court was right in directing a verdict.
The judgment is affirmed.
The other Justices concurred.